Citation Nr: 1426337	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, on a direct basis or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic sinus disorder. 

3.  Entitlement to service connection for a chronic bilateral knee disorder. 

4.  Entitlement to service connection for tremors of the hands, to include as secondary to Agent Orange exposure or service-connected malaria or PTSD. 

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, including service in the Republic of Vietnam during which he engaged in combat with the enemy as demonstrated by his award of the Combat Action Ribbon.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for a GI disorder was merged with the remaining issues in a September 2011 Board decision.  Accordingly, the issues will be addressed in one decision.  

In September 2011, the Board denied the Veteran's claim for service connection for a GI disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In April 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties and remanded the claim to the Board for further proceedings consistent with the Joint Motion.  In September 2012, the Board remanded the claim for additional development.  This issue now returns to the Board for appellate consideration.

The remaining issues were most recently denied by the Board in a March 2009 decision.  The Veteran appealed the case to the Court, and a memorandum decision was issued in November 2010, setting aside the Board's decision as to these claims, and remanding them to the Board for readjudication consistent with the memorandum decision.  In September 2011, the Board remanded the claims for additional development consistent with the memorandum decision.  The case now returns to the Board for appellate consideration. 

In a separate August 2013 rating decision, the RO adjudicated a claim for service connection for traumatic brain injury, and rating claims for PTSD and shell fragment wounds.  The Veteran submitted a timely notice of disagreement as to that decision and a statement of the case has been issued.  However, a substantive appeal is not included in the record on appeal, and these issues will not be addressed by the Board in the instant decision.   

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional relevant documents located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Additional efforts are warranted to ensure that all relevant treatment records have been obtained and that the Veteran and his representative have been properly notified of any records that are not available.  Specifically, in January 2008 the Veteran requested that VA obtain records from the Hot Springs VAMC for approximately summer 2003 and the Scottsbluff VAMC for approximately summer 2005.  VA notified the Veteran in February 2008 that it was requesting records from the Hot Springs VAMC and requested that he send the records if they were in his possession.  VA subsequently contacted the Hot Springs VAMC and was informed that the earliest records available were from July 2004 and that there were no outpatient records available for Scottsbluff.  The available records were obtained and associated with the claims file, however, it does not appear that the Veteran and his representative were properly informed.  See 38 C.F.R. § 3.159 (e) (2013).  

Additionally, in November 2011 the Veteran submitted an authorization form for release of medical records from Christensen Chiropractic Clinic for spring 2011.  VA received a letter from Christensen Chiropractic Clinic in June 2012 stating that no records were available from January 2011 onward due to lack of treatment.  It does not appear that the Veteran and his representative were properly informed of the negative response, see 38 C.F.R. § 3.159 (e), although the negative response was noted in a March 2014 supplemental statement of the case.  

Finally, in November 2012 the Veteran submitted a request that VA obtain all treatment records from the Pueblo VAMC.  Although May 2007 records from this location were previously associated with the claims file, the November 2012 request from the Veteran is an indication that more recent treatment records may be available.  There is no indication in the file that any attempt was made to obtain additional records from the Pueblo VAMC or that the Veteran and his representative were given appropriate notice.  

Remand is also warranted to provide the Veteran with adequate VA examinations that address his contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all records of treatment of the Veteran for the claimed conditions at the Hot Springs VAMC, the Scottsbluff Community-Based Outpatient Clinic, and the Fort Meade VAMC have been obtained and associated with the claims file.  Document all efforts to obtain such records in the claims file.  If records of treatment in summer 2003 (Hot Springs) and summer 2005 (Scottsbluff) are not obtained, make a finding that the records do not exist or that further attempts to obtain them would be futile and associate it with the claims file.  Provide the Veteran and his representative proper notice in accordance with 38 C.F.R. § 3.159 (e).  Ensure that all records of treatment of the Veteran for the claimed conditions at the Pueblo VAMC have been obtained and associated with the claims file.  Document all efforts to obtain such records in the claims file.  Provide the Veteran and his representative proper notice of the status of the Pueblo VAMC records request.

2.  Send the Veteran and his representative a letter informing them of the status of the records request from Christensen Chiropractic Clinic.  Inform the Veteran that he can submit any records in his possession and enclose a VA Form 21-4142 to be used for Christensen Chiropractic in case the date of his initial request (Spring 2011) was in error or for any other additional private treatment records.  Ask the Veteran to identify any outstanding VA treatment records.  Any identified records must be obtained and associated with the claims file, and proper notice should be sent to the Veteran and his representative.  

Note:  Several examinations are requested in the following paragraphs.  It is possible that several of the examinations might be conducted by a single examiner.  The separate setting out of the examination requests is so that specific matters may be addressed as to each issue, not to indicate that separate examinations have to be conducted where a medical determination indicates that several examinations could be conducted by a single examiner.

3.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination to address his claimed gastrointestinal disorder, if possible with an examiner who has not previously examined the Veteran, and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current gastrointestinal disorders, to include GERD, acid reflux, and hiatal hernia.

(b)  Provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder had onset during or was caused by the Veteran's service?  The examiner should address whether the Veteran's description of having heartburn starting in service and continuing thereafter is consistent with chronic symptoms that are at least as likely as not attributable to his current diagnosis.  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder is caused by the Veteran's service-connected PTSD?

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that any current gastrointestinal disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's PTSD?  If so, provide an opinion as to the extent of the worsening.

(c)  When providing the opinions related to PTSD, the examiner should provide a list of all of the Veteran's medications for PTSD, as documented in treatment records and/or described by the Veteran, and should address whether these medications cause or aggravate any current gastrointestinal disorders.  The examiner is also asked to specifically comment on the medical literature provided by the Veteran in January 2009, specifically the fact sheet from the National Center for PTSD discussing PTSD and physical health, May 2007 testimony by the Director of the National Institute of Mental Health before the House of Representatives Committee on Oversight and Government Reform, and the article titled Reliving Trauma: Post-Traumatic Stress Disorder.  The examiner should also comment on Exhibit A to the Veteran's August 2012 legal argument, which contains an abstract from the article Psychological trauma and physical health: A psychoneuroimmunology approach to etiology of negative health effects and possible interventions.  The examiner is advised that a medical principle need not have reached the level of scientific consensus to support a claim for VA benefits.  Rather, the examiner should discuss relevant medical literature for and against a relationship of causation or aggravation between PTSD and any current gastrointestinal disorders and should provide an opinion as to whether such evidence is in approximate balance.  

4.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination to address his claimed sinus disorder, if possible with an examiner who has not previously examined the Veteran, and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current sinus disorders.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current sinus disorder had onset during or was caused by the Veteran's service.  The examiner is asked to specifically comment on the Veteran's January 2004 description of being in a helicopter in service and the wind from the blades creating dust, dirt, and mud everywhere causing the Veteran to breathe in the dirt.  

5.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination to address his claimed bilateral knee disorder, if possible with an examiner who has not previously examined the Veteran, and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any bilateral knee disorders.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral knee disorder had onset during or was caused by the Veteran's service.  The examiner is asked to specifically comment on whether it is at least as likely as not that any knee pathology found would result from jumping out of helicopters in service and experiencing knee pain.  

6.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination to address his claimed hand tremor disorder, if possible with an examiner who has not previously examined the Veteran, and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  The examiner is advised that in-service exposure to Agent Orange is conceded.  The examiner is asked to:

(a)  Examine the Veteran and provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hand tremor disorder had onset during or was caused by the Veteran's service, including but not limited to exposure to Agent Orange?  The examiner should review and comment on statements in the claims file, and any given on the day of the examination, regarding the onset of hand tremor symptoms.  The examiner should also comment on whether it is at least as likely as not that the Veteran's hand tremors would result from the Veteran being knocked onto his back when a rocket exploded nearby or being exposed to concussive forces of bombs dropped by B-52's close enough that the Veteran could see the shock waves and feel the force of the blast on his face and pressure in his head.

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hand tremor disorder is caused by the Veteran's service-connected malaria?

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hand tremor disorder is permanently worsened beyond its natural progression (aggravated) by malaria?  If so, provide an opinion as to the extent of the worsening.

(iv)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hand tremor disorder is caused by the Veteran's service-connected PTSD?

(v)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hand tremor disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's PTSD?  If so, provide an opinion as to the extent of the worsening.

(b)  When discussing malaria, the examiner is asked to comment on medical literature cited on page 3 of the Veteran's May 2011 legal argument, specifically Journal of the American Medical Association, JAMA, No. 297(20), pp. 2232-40 (May 23, 2007) and European Neurology, Vol. 46, No. 4, pp. 192-97 (2001).  

(c)  When discussing malaria and PTSD, the examiner is advised that a medical principle need not have reached the level of scientific consensus to support a claim for VA benefits.  Rather, the examiner should discuss relevant medical literature for and against a relationship of causation or aggravation between service-connected malaria and hand tremors and PTSD and hand tremors and should provide an opinion as to whether such evidence is in approximate balance.  Regarding PTSD, the examiner is asked to comment on the January 2007 VA outpatient care note that includes a notation of "[t]remor, apparently related to [PTSD]."  

7.  After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination to address his claimed low back disorder, if possible with an examiner who has not previously examined the Veteran, and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any low back disorders.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disorder had onset during or was caused by the Veteran's service.  The explanation for the provided opinion should address November 2003 MRI results showing mild desiccation of the L4-5 and L5-S1 intervertebral discs and the November 2004 letter from Dr. R.W. stating that she "would not rule out the possibility that his tour of duty in [Vietnam] may have been the beginning of his degenerative problems."  The examiner is asked to specifically comment on whether it is at least as likely as not that any low back pathology found would result from carrying supplies weighing 60 to 75 pounds for 30 days at a time, having 3 days off, and then repeating that cycle throughout the Veteran's entire tour of duty.  The examiner is also asked to specifically comment on whether it is at least as likely as not that any low back pathology found would result from the Veteran being knocked onto his back when a rocket exploded nearby.

8.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures at once.  

9.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


